Name: 78/508/EEC: Commission Decision of 24 May 1978 on the implementation of the reform of agricultural structures in Italy (region of Apulia) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  Europe; NA
 Date Published: 1978-06-15

 Avis juridique important|31978D050878/508/EEC: Commission Decision of 24 May 1978 on the implementation of the reform of agricultural structures in Italy (region of Apulia) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 157 , 15/06/1978 P. 0030 - 0030COMMISSION DECISION of 24 May 1978 on the implementation of the reform of agricultural structures in Italy (region of Apulia) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic) (78/508/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Whereas on 20 October 1977 the Government of Italy notified the law of the region of Apulia of 20 September 1977 implementing the EEC Directives on the reform of agriculture and the provision of aid for hill farming and farming in certain less-favoured areas; Whereas on 3 March 1978 the Government of Italy further notified the law of the region of Apulia of 7 February 1978 amending the law of 20 September 1977; Whereas pursuant to Article 13 of Directive 75/268/EEC the Commission has to decide whether the said laws of the region of Apulia satisfy the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 20 to 22 of the law of 20 September 1977, as amended by the law of 7 February 1978, are consistent with the conditions of Title II of Directive 75/268/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultura Structures, HAS ADOPTED THIS DECISION: Article 1 Articles 20 to 22 of the law of the region of Apulia o 20 September 1977 implementing the EEC Directives on the reform of agriculture and the provision of aid for hill farming and farming in certain less-favoured areas, as amended by the law of the region of Apulia of 7 February 1978 amending the law of 20 September 1977, satisfy the conditions for financia contribution by the Community to the common measure as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic Done at Brussels, 24 May 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 128, 19.5.1975, p. 1.